Citation Nr: 1456047	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for tinnitus was partially granted in a July 2011 rating decision, which granted tinnitus for the left ear. The appeal of the Veteran originally included a claim for service connection for tinnitus of the right ear.  In October 2011, the Veteran withdrew the claim for tinnitus of the right ear, indicating that he was satisfied with service connection for tinnitus in the left ear. Therefore, entitlement to service connection for hearing loss is the only issue before the Board. 38 C.F.R. § 20.204 (2013).

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In April 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claimed service connection for bilateral hearing loss and the RO adjudicated the claim as bilateral hearing loss.  Because the evidence indicates that the etiology of the right ear hearing loss is different than that the etiology of the left ear hearing loss, the Board has separately addressed hearing loss in each ear as set forth on the first page of the decision.


FINDINGS OF FACT

1.  Service treatment records do not reflect evidence or symptoms of right ear hearing loss in service. 

2. The Veteran's right ear hearing loss did not manifest to a compensable degree within one year after separation from service. 

3.  Although the Veteran currently has right ear hearing loss, the medical evidence does not establish it caused by noise exposure, including any noise exposure during active service.  

4.  Service treatment records do not reflect evidence or symptoms of left ear hearing loss in service. 

5.  The Veteran's left ear hearing loss did not manifest to a compensable degree within one year after separation from service. 

6.  The Veteran's left ear hearing loss is not causally or etiologically related to the noise exposure during active service; was not manifested to a compensable degree within one year from the date of separation from service in February 1969; was first diagnosed after service beyond the one- year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.


 
CONCLUSION OF LAW

1. The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2011.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in February 2011 and opinions in December 2011 and April 2014, and a hearing before the undersigned in October 2012.  

The report of the VA examination and the opinions included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as reasons and bases for the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, who argued whether any opinion could be based upon the entrance and separation hearing tests that the representative asserted were not accurate.  The undersigned Veterans Law Judge (VLJ) identified the issue.  He clarified with the Veteran the extent of his post-service noise exposure and when the Veteran noted the onset of his hearing loss and progress since.  The Veteran was asked to provide details of his noise exposure in service and his hearing acuity before service. 

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for l hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

The Veteran also had a hearing before the RO decision review officer (DRO) in October 2011.  While Bryant does not apply directly to a DRO hearing, 38 C.F.R. § 3.103(c)(2) does require that the DRO (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The DRO identified the issue.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, who questioned the Veteran concerning the details of his noise exposure, the post-service noise exposure, the progress of his hearing loss, and whether he had prior hearing tests such as for employment).  The service representative also raised arguments concerning the accuracy of the entrance and separation examination.  

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the DRO did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.  

The Board also notes that the Veteran has submitted a report by a private audiologist, B. Nuss, but his report does not contain the numerical results of the puretone threshold values of the audiometric testing and only mention his  interpretation that the Veteran had sensorineural hearing loss of the left ear and the right ear demonstrated hearing loss of unknown etiology.  The Board finds, however, that a remand is not necessary to obtain the numerical results.  The Board finds that the information is cumulative and redundant to the evidence of the records since the evaluation would serve only to confirm that the Veteran has a hearing loss disability in each ear, a matter which is not in dispute.

In light of above, a remand for this evidence and initial review of by the RO would serve no useful purpose and would only amount to additional, unnecessary delay in the adjudication of the Veteran's claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Because this evidence is not pertinent to the claim decided herein, the Veteran is not prejudiced by the Board actions in this matter. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 .

 Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 .

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms.  He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's Lay Evidence

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of hearing loss, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis of sensorineural hearing loss cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, laboratory tests, and especially here, audiometric testing, which requires medical knowledge.  Perceived symptoms of hearing may be experienced by any lay person, but the actual medical diagnosis and the cause for such symptoms is not competent unless provided by a doctor trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as audiological tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis or etiology of a hearing loss disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Facts

Upon entrance in September 1965, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NA
15
LEFT
15
15
15
NA
15

The Veteran's hearing was tested in March 1968 in a hearing conservation test and the pure tone thresholds, in decibels, were as follows:.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
-5
5
0
5
-5

In another hearing test in September 1968, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
0
0
LEFT
5
10
5
5
15


At separation in January 1969, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In January 2011, the Veteran submitted a report by B. Nuss, an audiologist who evaluated the Veteran's hearing.  In a report dated in December 2010, he reported normal thresholds through 2000 Hz, which sharply sloped to moderately severe levels in the higher frequencies.  In the right ear, a relatively flat severe sensorineural hearing loss was noted.  The actual numerical results were not included.  The Veteran had excellent speech discrimination in the left ear but poor discrimination in the right.  The report noted his service with work on jet engines.  This was described as significant noise exposure.  The Veteran had a family history of hearing loss on his father's side.  He also complained of significant tinnitus in the right ear.  The audiologist stated the asymmetrical hearing loss raised concern and he referred the veteran to a physician.  In his opinion, the left ear hearing loss is more typical of noise exposure in the military. The right side "certainly appears to have more than going on than just his noise history."

In a February 2011 VA examination, the Veteran reported difficulty hearing when people are situated in his right.  His history as a jet engine mechanic was noted.  The Veteran after service worked in construction for a year and a half and then 3 years laying carpet.  Thereafter, he worked for 32 years as a rural mail carrier with minimal noise exposure.  He did use a garden tractor.  He reported tinnitus with onset in 1966 while working around the jet engines.  It was constant in the right ear but occurred less often in the left ear.  The Veteran also reported that because he had been tested with asymmetrical hearing loss, he had an MRI with no significant findings (negative for acoustic neuroma).  

The audiological testing resulted in pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
65
65
LEFT
5
15
20
35
50

The pure tone averages were 69 decibels for the right ear and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 100 percent in the left ear.  

The February 2011 examiner diagnosed moderately severe to severe sensorineural loss across frequencies with fair speech recognition in the right ear.  The left ear had mild to moderate high frequency sensorineural loss with normal speech recognition.  The examiner concluded that because the Veteran's hearing thresholds were within normal limits bilaterally on the enlistment examination and on the discharge examination, with no significant decreases in hearing thresholds from enlistment to discharge, it is less than likely that the Veteran's current hearing loss is the result of military noise exposure. 

The Veteran challenged the adequacy of this examination due to misstatements of facts related to which branch the Veteran's served and the onset and history of the Veteran's tinnitus.

A March 2011 letter from a private audiologist, B. Nuss, provided a positive nexus opinion for the Veteran's left ear hearing loss.  As he noted previously in December 2010, the audiologist believes that the hearing loss on the right side appears to be more than the result of noise exposure.  For that reason he referred the Veteran to a physician to determine if the right ear hearing loss is due to a retrocochlear abnormality.  This audiologist opined that there is great likelihood that some degree of the Veteran's left ear hearing loss resulted from the Veteran's years of excessive noise exposure while in service, noting that the Veteran worked on a flight line and was exposed to excessive noise on a consistent basis.   

In October 2011, the Veteran testified that he used hearing protection when working on jet engines although on occasion, he would remove the protection to get underneath the cowling to make an adjustment to the engine.  The Veteran recalled receiving a basic examination at separation and did not recall having a hearing test.  After service, he worked as a mechanic in road construction.  He was also employed in carpet laying for homes and then the post office.  

In December 2011, another VA examiner reviewed the file and concluded that the current audiogram for the right ear indicated a moderately severe to severe flat sensorineural hearing loss across all frequencies, which is not typical noise-induced hearing loss configuration.  The examiner found that the audiogram for the left ear indicated a more typical pattern of possible noise-induced hearing loss or presbycusis.  The examiner considered the four hearing evaluations performed on the Veteran during his time in active service.  She concluded that, based on the findings of normal hearing on enlistment and on separation as well as twice during military service with no significant threshold decreases in either ear, it is less than likely that the Veteran's current hearing loss is the result of noise exposure during military service.

In April 2012, the Veteran testified that sometimes he wore hearing protection in service and sometimes he did not.  He did  not remember whether his hearing test at separation was with a machine or the whispered voice test.  He never wore hearing protection in his road construction job.  The Veteran cannot remember when he noticed the onset of his hearing loss.  It was years ago, maybe 20, when he had to have others repeat what they said.  He seldom hunted and had no other recreational noise exposure.

In April 2014, a third VA audiologist reviewed the file and concluded that it was less likely than not that the Veteran's hearing loss was related to service.  The examiner noted that the Veteran had the opportunity to wear hearing protection in service but did not while working in construction.  He had an onset of hearing loss 20 years earlier.  All in-service tests were within the normal limits bilaterally, with no standard threshold shifts seen.  Given normal hearing during active duty service, the Veteran stating that he typically wore noise protection during the service, occupational and recreational noise exposure, with no hearing protection worn, and a date of onset of approximately 1992 which is 23 years post military service, the examiner concluded it is less than likely that the Veteran's current hearing loss is the result of noise exposure from aircraft during military service. 

Analysis

Initially, the Board addresses the argument raised by the Veteran's service representative at his hearing that the entrance examination in September 1965 and the separation examination in January 1969 are inaccurate because they do not reflect the correct test used to assess his hearing.  Both tests indicate that the Vet resulted in normal hearing after audiometric testing.  The Veteran testified he does not remember that his hearing was tested when he was discharged from active duty.  His service representative argues the Veteran had a whisper test to determine his hearing was normal because the result at each frequency was 15, or the equivalent of 15/15 on the whispered voice test at the entrance examination.  The results were 0 at each frequency at the separation examination, which again is asserted to be an indication that the whispered voice test, not audiometric testing, was the test used to assess his hearing.  

The Board notes, however, the report contains spaces to report both whispered voice testing and for puretone audiometric testing.  The space for the whispered voice test was blank, but the results of puretone audiometric testing were recorded.  There is a presumption of regularity that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926).  The Board may presume that service staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  This presumption of regularity in the administrative process may be rebutted by clear evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  As noted, the reports of the entrance examination and the separation examination contain the results of a puretone audiometric test, not a whispered voice test.  There is no clear evidence that the service staff examining the Veteran did not follow regulations and procedures by not recording the results of a whispered voice test and instead record results of a non-existent puretone audiometric test.  Other than the assertions of the service representative, the evidence does not reflect irregularities in the way service separation examination was conducted or reported. 

The service representative's contention that the examiners tested the Veteran's hearing by whispered voice is not the clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Instead, it is reasonable that the service examiners conducted and reported the examination properly and the Board finds that the presumption that the examiner adhered to regulations and procedures in determining the level of acuity of the Veteran's hearing at separation is not rebutted.  Thus, the Board finds that the Veteran underwent puretone audiometric test at both entrance and separation and the results accurately reflect the Veteran's hearing.

Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board thus notes that there is no dispute the Veteran currently has a hearing loss in his right ear.  To establish service connection, however, the Veteran must show by competent medical evidence a nexus between that hearing loss and service.

After a review of the evidence, the Board finds that the Veteran did not have a right ear hearing loss in service, or chronic symptoms of a right ear hearing loss in service.  The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of the right ear, and shows that he was not treated or diagnosed with a right ear hearing loss during service.  At the separation examination dated in January 1969, the Veteran denied any history or current complaints of the right ear including hearing loss.  The hearing test at the separation examination was normal. On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, a right ear hearing loss is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for a right ear hearing loss if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, sensorineural hearing loss is a chronic disease listed in 38 C.F.R. § 3.309.  Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).

In this instance, there are no in service treatment records of the Veteran for a right ear hearing loss.  Moreover, the evidence does not establish continuity of a right ear hearing loss since service.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time he sought treatment was December 2010, which was basically contemporaneous with the filing of his claim in January 2011.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in November 1968 to the first notation of complaints or treatment of the right ear hearing loss weighs against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or a right ear hearing loss by audiological test is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems of hearing in the right ear since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for over 40 years following separation.  Even the Veteran himself placed the onset of his hearing loss 20 years after separation.  Furthermore, as noted and also discussed below, the  medical experts have determined that the picture of the Veteran's right ear hearing loss is not consistent with noise induced hearing loss that occurred while he was in the military.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  Right ear hearing loss is first noted in 2010 and well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159 .

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not provided any such evidence that a medical professional told him that his current right ear hearing loss is related to service.

The only competent medical evidence are the opinions of the VA examiners and the private audiologist from March 2011.  Both are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  

The Board finds the unfavorable medical opinions of the private audiologist and the December 2011 VA examiner are in agreement in concluding that while the Veteran has hearing loss in his right ear, it is not noise induced hearing loss.  After examining the extent and appearance of the right ear hearing loss in the audiological studies, the experts noted noting the atypical and asymmetrical appearance suggested noise exposure or acoustic trauma as experienced by the Veteran, whether in service or at any time, did not play a role in the right ear hearing loss.  In contrast, a traumatic origin or one due to noise exposure would lead to a different display in the studies.  The opinions thus took into account the medical evidence of record.  The opinions also takes into account the Veteran's own assertions or evidence of military noise exposure, but the private audiologist  and the examiners have determined the Veteran's current right ear loss is not related to service.  

These opinions are the only independent medical opinions to address the etiology of the right ear hearing loss and there are no contrary opinions attributing his right ear hearing loss to service.  The other two VA examiners do not comment on whether the Veteran's right ear hearing loss could result from any noise exposure.  Instead, as discussed below, they have examined whether there is evidence that the Veteran's hearing loss resulted from service.  There reasons and conclusions do not contradict the findings of the December 2011 VA examiner and the private audiologist that the Veteran has a right ear hearing loss, but it is caused by something other than noise exposure.  There is no competent medical evidence that associates right ear hearing loss to an injury, disease, or event of service origin.  The Board therefore finds that the opinions of the private audiologist and the VA examiners as persuasive evidence against the claim for service connection for a right ear hearing loss.  As the private audiologist and the December 2011 VA examiner applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current right ear hearing loss or the relationship to service, which opposes, rather than supports, the claim.  

Accordingly, the weight of the medical evidence is against an association or link between the right ear hearing loss and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Left Ear Hearing Loss

After a review of the evidence, the Board finds that the Veteran did not have a left ear hearing loss in service, or chronic symptoms of a left ear hearing loss in service. The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of the left ear, and shows that he was not treated or diagnosed with a left ear hearing loss during service.  At the service separation examination, the Veteran denied any history or current complaints of the left ear including hearing loss.  The puretone audiometric test was normal.  On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, a left ear hearing loss is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a). 

That finding, however, does not preclude a finding of service connection for a left ear hearing loss if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, sensorineural hearing loss is a chronic disease listed in 38 C.F.R. § 3.309 . Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  For the same reasons the Board found no competent and credible evidence of continuity of right ear hearing loss symptomatology since service, the Board also finds that there is no competent and credible evidence of continuity of left ear hearing loss symptomatology since service.  There are no in-service treatment records of the Veteran for a left ear hearing loss and the evidence establishes an onset of symptoms and disability well after service.   The Board has weighed the negative evidence of the in service treating medical records and the Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 40 years following separation. 

For the same reasons articulated in the claim of service connection for a right ear hearing loss, the preponderance of the evidence is against the claim of service connection for left ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  Left ear hearing loss is first noted in 2010 and well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

As there is no evidence of hearing loss of the left ear in service and there is no credible evidence of continuity of symptomatology, the Board looks to the medical evidence to determine whether service connection may be warranted under 38 C.F.R. § 3.303 (d).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not provided any evidence that a medical professional told him his current left ear hearing loss is related to service.

The Board is aware of the private audiologist, B. Nuss, who concluded that there is great likelihood that some degree of the Veteran's left ear hearing loss was a result of the Veteran's years of excessive noise exposure while in service, noting that the Veteran worked on a flight line and was exposed to excessive noise on a consistent basis.  However, this private audiologist has not consulted the hearing evaluations from the Veteran's time in service, nor does he acknowledge the Veteran's exposure to acoustic trauma while working in construction after service.  He also did not comment and may not have even known that the Veteran wore hearing protection most of the time while in service, but did not use it when he worked in road construction.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The February 2011 VA examination and the December 2011 VA examiner opinion concluded the Veteran's left ear sensorineural hearing loss, while exhibiting a pattern consistent with noise induced hearing loss, also concluded it did not result from service.  The Veteran has challenged the accuracy of the February 2011 VA examination.  More critically, the Board notes both the February 2011 and the December 2011 VA examinations are inadequate because the opinions are not supported by adequate rationale.  The examiners provide the data of normal hearing tests during service, as well as a conclusion that the Veteran's hearing is less likely than not related to service, but neither of them provides a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, these opinions are not as probative to the Veteran's claim as the opinions discussed below.  The Board does note that these opinions appear to rely upon some of the same facts and propositions that is also relied upon by the April 2014 VA examiner.  Thus, the opinions of the VA examiners in February and December 2011 do have slight probative value and are consistent with the April 2014 VA medical opinions.

The Board finds the unfavorable medical opinion of the April 2014 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of noise exposure in service.  The examiner noted, however, normal hearing at all times during active duty service, the Veteran typically wore noise protection during the service, occupational and recreational noise exposure, with no hearing protection worn, and a date of onset of approximately 1992 which is 23 years post military service.  The VA examiner concluded it was less likely than not the Veteran's left ear hearing loss was related to service. The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  The Veteran was exposed to noise, but with no indication of a decrease in acuity at separation and the use of protection, and the time until onset, the examiner reasoned that the Veteran's current left ear hearing loss is unrelated to service.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service. The Board therefore finds that the opinion of the April 2014 VA examiner as persuasive evidence against the claim for service connection for a left ear hearing loss.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current left ear hearing loss or the relationship to service, which opposes, rather than supports, the claim.

In the latest informal hearing presentation, the Board also acknowledges the service representative's argument that the April 2014 VA examiner did not comment on noise exposure causing the Veteran's tinnitus, which is service connected, but the hearing loss of the left ear is not related to service noise exposure.  First, tinnitus was not at issue in April 2014 as it is already service connected and the examiner was asked to comment only on hearing loss.   Second, there is a crucial factual distinction between the two disabilities.  The Veteran has been consistent that tinnitus had its onset in service while hearing loss did not start until approximately 20 years after separation.  Tinnitus is a condition, under case law , where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent- "ringing in the ears is capable of lay observation").  Thus, there is competent evidence that establishes a nexus between tinnitus and service but that same nexus is lacking as to the left ear hearing loss. 

The Veteran's representative also cited medical literature, from the Institute of Medicine, that stated

". . . young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge."

Based upon the Board's review, it appears that the quote above has been taken out of context as the study suggests that a young adult with a slight noise-induced high-frequency hearing loss is more likely to become aware of the effects before other adults of the same age.  

In addition, this evidence is general in nature and no examiner has specifically related the information contained therein to the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  The Board acknowledges that medical article and treatise evidence may be relevant in certain circumstances, such as when they are combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 314 (1998).  However, generic statements concerning only medical possibilities are too general and inconclusive to provide the requisite degree of medical certainty.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

In this instance, the service representative's citation and argument is based upon a flawed premise.  The representative argues that the Institute of Medicine defines normal hearing as 0 dB loss and the Veteran's hearing loss at discharge was abnormal.  Therefore, the representative argues the Veteran can be assumed to have the consequence of predisposal for future hearing loss at a greater rate than non-serving contemporaries or those who discharged with normal hearing.  From this, it is argued the Institute of Medicine finding bests the April 2014 VA examiner's opinion.  The argument fails however in that the Veteran was not shown to have a slight or abnormal hearing loss at separation.  He was recorded to have 0 dB at all frequencies. He certainly did not have a decibel recording that the Institute indicated was a slight noise-induced high frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz).  In addition, the Institute also stated that its understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  (p. 203; www.iom.edu/Reports/2005/Noise-and-Military-Service-Implications-for-Hearing-Loss-and-Tinnitus.aspx).  The argument also does not account for the Veteran's use of hearing protection.  The Institute stated that use of hearing protection devices is often the primary defense against noise-induced hearing loss for military personnel, depending on how well and how often they are used (pg. 205; www.iom.edu/Reports/2005/Noise-and-Military-Service-Implications-for-Hearing-Loss-and-Tinnitus.aspx).  In this instance, the Veteran used hearing protection most of the time only removing the protection to work on an engine underneath the cowling.  There is no evidence to suggest those incidents occurred with any frequency or for sustained periods.  

Thus, the Board finds that the medical literature is of little probative value in this case.  Therefore, the Board concludes that the preponderance of the evidence is also against a finding that the Veteran's left ear hearing loss was caused by his noise exposure in service.   

Accordingly, the weight of the medical evidence is against an association or link between the left ear hearing loss and service. The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) .

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


